 BARRY-WEHMILLER CO.Barry-Wehmiller Company and Local 23, Interna-tional Federation of Professional and TechnicalEngineers, AFL-CIO. Case 14-CA-1510031 July 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 17 August 1982 Administrative Law JudgeIrwin Kaplan issued the attached decision. The Re-spondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.The judge concluded that the Respondent violat-ed Section 8(a)(5) of the Act when it submitted itssubstitute bargaining proposal on 5 May 1981; thatthat failure to bargain in good faith converted theeconomic strike begun by the Union on 6 Aprilinto an unfair labor practice strike; and that thestrikers thereupon acquired the right to be reinstat-ed to their previous jobs as unfair labor practicestrikers. The Respondent in its exceptions contends,inter alia, that the judge erred as a matter of lawand misapprehended record evidence. The Re-spondent further asserts that the General Counseldid not demonstrate, nor did the judge find, therequisite factual predicate for some of his conclu-sions. We find merit in the Respondent's excep-tions.The Respondent and the Union have been partiesto successive collective-bargaining agreements,with the one pertinent to the events herein expiring1 March 1981. Following the Respondent's sugges-tion, the parties in November 1980 commencedearly negotiations for a new collective-bargainingagreement.' This was in part because the partiesagreed that substantial portions of the contract'slanguage were no longer applicable, and/or re-quired revision or correction, and partly becausethe Respondent's new vice president for human re-sources Charles Borchelt and chief negotiator Ed-wards wished to make some substantive revisions.Neither Borchelt nor Edwards had been involvedin negotiation of the prior agreement, althoughunion negotiator Brockmeyer had been. When noagreement was reached by 28 February, the partiesI The record reflects that the Respondent, as early as September, at-tempted to initiate negotiations for a new contract.271 NLRB No. 82extended the existing contract, with the under-standing that negotiations would be concluded by 3April. Further bargaining culminated in a round ofnegotiating sessions on 1, 2, and 3 April, and theRespondent on the latter date provided a writtenfinal package together with copies for the Union'snegotiators to present and explain to the Union'smembership at a meeting previously scheduled forthat weekend. Later that same evening, Brock-meyer called the Respondent's negotiators to saythat the membership had voted to reject the con-tract package and to strike, and that Brockmeyerwanted to meet to begin further negotiations laterthat night, to which Edwards demurred.The Union struck beginning at 7 a.m. onMonday, April 6. The Respondent continued to op-erate the engineering department with employeeswho continued to work during the strike, with sal-aried employees transferred from elsewhere in theCompany, and with supervisory personnel. Theparties met with a Federal mediator on 13 April,with no change in their respective positions. Thenext meeting was scheduled for 5 May. In the in-terim, on 20 April, production and maintenanceemployees represented by the Machinists Union,who had initially honored the picket line, all re-turned to work. Thus, well before the next sched-uled meeting, the Respondent had in effect success-fully weathered the strike-and the relative bar-gaining strength of the parties had shifted in theRespondent's favor. Prior to the 5 May meeting,the Respondent had made an assessment of the situ-ation in view of its continued successful operation,and had drawn up proposed changes to its 3 Apriloffer. After the Union again rejected the 3 Apriloffer, the Respondent withdrew that package, andproffered the new proposal with its proposedchanges incorporated into the earlier offer, explain-ing the changes in detail to the Union.The judge's finding that the Respondent failed tobargain in good faith on 5 May seems premised inlarge part on his subjective evaluation of the sub-stantive nature of the Respondent's contractoffers-which he referred to as a "series of regres-sive proposals." He apparently concluded that theRespondent had not demonstrated sufficient justifi-cation for the changes, and coupled that with thefact that the Respondent on 5 May first reofferedthe 3 April package to the Union, a course forwhich he seemingly did not perceive a satisfactoryexplanation. We disagree.First, although the judge alluded to the "totalityof the circumstances" cited in Chevron ChemicalCo., 261 NLRB 44 (1982), we do not view hisrather vague allusion as sufficient underpinning forhis findings. Further, unlike the judge, we do not471 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdeem application of the criteria set forth in Chevronitself to warrant the conclusion he reached. As wereiterated in that case, "it must be remembered thatSection 8(d) does not 'compel either party to agreeto a proposal or require the making of a concession... .' Thus, the Board does not, 'either directly orindirectly, compel concessions or otherwise sit injudgment upon the substantive terms of collective-bargaining agreements,"'"absent unusual circum-stances.sWe find no such circumstances present inthis case. We note that the other, unrelated, unfairlabor practice alleged against the Respondent inthe complaint herein was dismissed by the judge.4Also, here as in Chevron, above, we note that theparties have continued to maintain an ongoing bar-gaining relationship. The record reflects no refusalby the Respondent to meet and confer or provideinformation during the protracted negotiations. Norwas there any adamant refusal by the Respondentto make concessions in its bargaining positions," orfailure to provide justification for its bargainingposture.Our consideration of the totality of the circum-stances herein must also include the Union's con-duct. In this respect we find it significant that, al-though asked to do so repeatedly, the Union de-clined to make a wage proposal during the negotia-tions, up to and including the sessions of 1, 2, and 3April-instead demanding that the Respondent justgive the Union its "best shot." Indeed, it is notcontested that, although the Union then summarilyrejected that offer, its negotiators did not even gettogether to consider a written counteroffer untilafter the 5 May meeting, and did not make anywritten counteroffers at all until late May.6The' Chevron, above at 46 (citation and footnote omitted).' Ibid. and fns. 6, 10.4 See AUD at fn. 22.Moreover, the Respondent offered to put any agreed-upon contractinto effect at the time of ratification, as an incentive to the Union toobtain early agreement.e At par. 9 in sec. lII(bXl) of his decision, the judge concludes that theRespondent's ability to weather the strike would not explain why on 5May it first "offered" the April package to the Union. However, theUnion as well as the Respondent was presumably aware that the Re-spondent had successfully weathered the strike. Thus, the Respondentcould reasonably be concerned that, if it abruptly withdrew the 3 Aprilpackage as its first move, it might be accused of doing so in anticipationthat the Union, having risked the strike and been unsuccessful, was aboutto accept that package in recognition of its diminished bargainingstrength. Similarly, we disagree with the judge's characterization of Ed-wards' reason for temporarily withdrawing the 5 May proposal as "in-credible." In view of the facts that Edwards was the Respondent's princi-pal negotiator, that he was going to be out of town for a week whenmatters were changing considerably due to the Respondent's already-made decision to offer permanent replacement status to employees whohad worked during the strike, and the knowledge that an out-of-work listwould be required, we do not find it so unreasonable that Edwardswould deem it inappropriate for Brockmeyer to seek to negotiate matterswith someone who was not familiar with all aspects of the situation, andwho might not have dealt with Brockmeyer's attempts to accept or re-negotiate from the previously withdrawn 3 April proposal.judge also impliedly criticized the Respondent fornot accepting what he seemed to view as an osten-sibly reasonable offer by Brockmeyer on 15 June;i.e., that the parties could probably "iron it out"and get a contract signed "that afternoon." Weview the statement in a somewhat different vein,however, inasmuch as Brockmeyer's proposal waspremised on then obtaining concessions more favor-able to the Union than the Respondent's 3 Aprilproposal-a proposal that the Union had thrice re-jected and which, after the third rejection, hadbeen withdrawn and replaced by the 5 May offer,some 6 weeks before Brockmeyer's suggested"ironing out."7Indeed, even the Union's subse-quent letter offering to return to work was predi-cated on accepting the withdrawn 3 April contractproposal. The judge recognized this in the relatedcontext of his discussion of strikers, where he didnot find the Union's letter to constitute an uncondi-tional offer to return to work.As noted in Hickinbotham Bros Ltd.,8"A strikeis a two-edged sword. Depending upon how it af-fects the employer's operations, the strikers maygain concessions or they may lose concessions pre-viously obtained." We note here the judge's com-ment in footnote 19 of his decision that Edwardsviewed Brockmeyer's proposed changes to the al-ready withdrawn 3 April proposal as "somethingless than we proposed from the company's point ofview," and the judge's conclusion that such testi-mony tends to corroborate a "take it or leave it"attitude. He subsequently found that the Respond-ent acted improperly by withdrawing proposals"without offering any legally sufficient justifica-tion," thereby demonstrating an intransigence andintent to "frustrate the bargaining process." Wedisagree and find those conclusions not supportableon this record. They appear to presuppose that theRespondent was obligated to offer the Union morethan it had earlier, or demonstrate "just cause" fornot doing so, as initially alleged in the complaintand argued by the General Counsel; but that is notthe applicable test.Here, the Respondent as noted had successfullyweathered the strike before the parties' 5 Maymeeting, and the passage of additional time merelyserved to enhance that advantage. Moreover, in ad-dition to the flexing of its economic muscle, theRespondent had specific reasons for changes in itsproposals. Some were reversions to earlier or origi-nal proposals which it had modified in attemptingI In this context, we find that the Respondent's subsequent insistencethat the Union "take or leave" the 5 May proposals, and the Respond-ent's later withdrawal of the 5 May proposals, were ratiofal positions inlight of the Union's insistence on discussing the old 3 April proposals.' 254 NLRB 96, 102 (1981).472 BARRY-WEHMILLER CO.to secure agreement without a strike; thus the basisfor those concessions no longer existed. Some wereengendered by circumstances relating to the strike(e.g., paying employees for time spent in negotia-tions). Other reasons appeared to be the same asthose advanced when the Respondent made its ini-tial proposal. While the judge appears to haveviewed the Respondent's reasons as insufficient jus-tification for withdrawing or revising its proposals,we are not similarly persuaded. As stated in Hick-inbotham, above at 102-103, "It is immaterialwhether the Union, the General Counsel, or [theAdministrative Law Judge] find these reasons total-ly persuasive." What is important is whether theyare "so illogical" as to warrant the conclusion thatthe Respondent by offering them demonstrated anintent to frustrate the bargaining process and there-by preclude the reaching of any agreement.9Wedo not find that to be the case here. Nor do wefind that the Respondent's proposals can fairly becharacterized as so harsh, vindictive, or otherwiseunreasonable as to warrant the conclusion theywere proffered in bad faith.'0As noted above, theparties here maintained an ongoing relationship,and the record in our view reflects no conduct bythe Respondent away from the bargaining tablewhich would suggest that its bargaining positionswere taken in bad faith." Hence we dismiss the8(a)(S) allegations. It follows therefore and we find,contrary to the judge, that the strike remained aneconomic strike. 12The judge also concluded that, even assumingthe strikers remained at all times economic strikers,which we have found to be the case, the Respond-ent nevertheless violated Section 8(a)3) by notproperly reinstating some of them following theiroffers to return to work. We do not agree. First,we find this conclusion somewhat puzzling inas-much as this contention was neither alleged in theId. at 103.'O See Chevron, above, 261 NLRB at 46, and fn. 10." Id, at 47, fn. 11; cf. Safeway TrailLs Inc., 233 NLRB 1078 (1977).a1 In view of this finding, we deem it unnecessary to reach the Re.spondent's additional contention that the judge erred in finding that thestrike was converted to an unfair labor practice strike, without demon-strating the requisite causal relationship. We note in this connection,however, Brockmeyer's testimony that the two major issues preventingthe parties from reaching agreement were sick leave and the wage scale;and that he told the Respondent that on 15 June and "every time we metfrom November on to June 15th." But the record shows no substantialchange in these two areas between the 3 April and 5 May offers (exceptthat the latter did not make the wage rate retroactive to 2 March.) Ifthose were indeed the principal factors influencing the employees' initialdecision to reject the Respondent's 3 April offer and to strike, it is diffi-cult to see how their retention in the 5 May offer would therefore con-vert the strike to an unfair labor practice strike: particularly when theywere not alleged to be unlawful in the first instance. Similarly, acceptingBrockmeyer's testimony as to the overriding importance of wages at facevalue renders all the more significant the Union's failure to come forthwith a wage proposal during the prestrike negotiations. See above, at fn.6 and accompanying text.complaint nor litigated as a violation. Rather, theentire thrust of the General Counsel's argumenthere appears to have been that the strike was con-verted to an unfair labor practice strike by virtueof the Respondent's purported refusal to bargain.Although counsel for the General Counsel in anapparent aside asserted that the Respondent actedunlawfully with respect to certain strikers' rein-statement even as economic strikers, that argumentwas in turn grounded on his assertion that the Re-spondent testified that the strikers "were replacedby temporary transfers." Counsel apparently mis-perceived the evidence in that regard, however,and we find it beyond dispute that all of those whoworked during the strike were offered-and ac-cepted-permanent replacement status before thestipulated dates on which strikers offered to returnto work. The Respondent thereafter prepared andoffered to the Union an out-of-work list and areturn-to-work procedure for recalling strikers asopenings became available. That procedure is inevidence, was followed by the Respondent, andwas not alleged to be unlawful. Further, we see nowarrant on this record for rejecting the unrebuttedtestimony that, for legitimate business reasons,there were fewer unit jobs available after the strike.Had the General Counsel wished to attempt torefute such testimony or present contrary evidencein rebuttal,'she could have done so, but apparent-ly chose not to. Employees Rohr and Bergfeldwere offered jobs as draftsmen after the strike,rather than leaders. Bergfeld accepted the offer andreturned to work, while Rohr declined the offer.At Rohr's last review, some 6 months prior to thebeginning of the strike, he had been informed thathis performance as a section leader was unsatisfac-tory and that he must improve or he would haveto be demoted. He would have been due for an-other review shortly after the strike commenced,which of course was not feasible. Hence when itcame time to offer Rohr a position, he was in-formed that it would be with the demotion todraftsman. Bergfeld similarly was reviewed ap-proximately 6 months prior to the strike and wasinformed that his performance was unsatisfactoryand must be improved; and the unrebutted testimo-ny is that he also would have been demoted in anyevent upon the review due at the time of the strike.Thus, the change was made effective upon hisreturn to work. The testimony of the Respondent'sis Similarly, we see no reason to reject such unrebutted testimony heremerely because the Respondent did not initially proffer additional docu-mentation to buttress its uncontested evidence. Even if such evidencewere rejected, however, there would not in our view be sufficient factsto conclude that the General Counsel had made out a violation, even ifalleged.473 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdirector of research and engineering, Staack, ap-pears straightforward and was not contradicted.Staack further testified that the standard procedureis that employees were provided a copy of reviewappraisals, and that he himself had seen the apprais-als on both Bergfeld and Rohr. Counsel for theGeneral Counsel did not call either Rohr or Berg-feld, nor any other witness, to rebut Staack's testi-mony, which thus stands uncontroverted. Accord-ingly, in light of the foregoing, we shall dismiss thecomplaint in its entirety.ORDERThe complaint is dismissed.MEMBER ZIMMERMAN, dissenting.Contrary to my colleagues, I would find, inagreement with the judge, that the Respondentfailed to bargain in good faith with the Union inviolation of Section 8(a)(5) of the Act.As more fully set forth by the judge, the Re-spondent about 5 May 1981 went beyond merehard bargaining in its negotiations with the Unionand, by submitting a series of regressive proposalstogether with a take-it-or-leave-it attitude, demon-strated an intention to frustrate the bargainingprocess. The 5 May meeting was the first face-to-face meeting of the parties since the commence-ment of the strike a month previously. The Re-spondent briefly repeated its prestrike offer of 3April but once again permitted no modifications ornegotiations over the terms of that offer. When theUnion predictably rejected that offer-the terms ofwhich were more unfavorable to the Union thanthose of the recently expired collective-bargainingagreement-the Respondent withdrew that offerand substituted a yet more regressive proposal on atake-it-or-leave-it basis.The Respondent's 5 May offer contemplatedchanges from the 3 April offer in the management-rights provisions, the grievance procedure and arbi-tration, seniority, working hours, vacations, medi-cal insurance, the retirement plan, and the durationof the new proposal also required unit employeesto sign new checkoff authorizations, eliminatedpayment for time spent by employees in negotiat-ing sessions, and eliminated payment of double timefor overtime. Several of the changes affected pro-visions on which the parties had reached tentativeagreement. The judge discredited the Respondent'spurported legitimate business reasons for thesesweeping changes and further discredited the Re-spondent's assertion that it was willing to bargainin good faith over the 5 May offer. ' At no time didi The majority conveniently ignores or glosses over these credibilityresolutions.the Respondent agree to negotiate concerning thatproposal or do more than merely explain its termsto the Union. Even after the Union submittedcounterproposals on 28 May, the Respondent re-peated that it was not interested in negotiatingchanges in its 5 May proposal.Following this rebuff, the Union was unable toreach the Respondent until 15 June. Although theRespondent then briefly led the Union to believethat it was willing to meet with the Union as re-quested, the next day it withdrew from the tableboth the 5 May and the 3 April offers. The follow-ing day the Respondent began the process of hiringpermanent replacements for the striking employees.The Respondent did not reinstate its 5 May offer-with three modifications of a still more regressivenature-until 26 June.I would find, in agreement with the judge, thatthis course of bargaining by the Respondent dem-onstrates an overall intransigence and a design tofrustrate meaningful bargaining that is inconsistentwith the requirements of Section 8(d) of the Act.Simply because the Respondent successfully weath-ered the strike does not give it license thereafter torefuse to bargain in good faith with the Union.Here, the Respondent withdrew earlier proposalswithout good cause, including some on which ten-tative agreement had been reached, substituted pro-posals ever more advantageous to itself, insistedthat the Union "take it or leave it" and refused toengage in serious negotiations concerning its 5 Mayoffer, and, finally, withdrew any offer from thetable between 16 and 26 June. Relying on the total-ity of these circumstances, I would conclude thatthe Respondent engaged in bad-faith bargainingafter 5 May. General Athletic Products Co., 227NLRB 1565, 1574-76 (1977); Pacific GrindingWheel Co., 220 NLRB 1389, 1390 (1975), enfd. 572F.2d 1343, 1348-49 (9th Cir. 1979).2The majority's contrary assessment of "the totali-ty of the circumstances" is seriously flawed. Inciting the Respondent's willingness "to meet andconfer or provide information" or "to provide jus-tification for its bargaining posture," the majorityevidently confuses the willingness of company ne-gotiators to explain their proposals with bargainingin good faith over those proposals. Its further as-sertion that the Respondent did not "adamant[ly]refus[e] to make concessions in its bargaining posi-tions" is contradicted by its own admission that the' Cf. O'Malley Lumber Co., 234 NLRB 1171, 1180 (1978); World Pub-lishing Co., 220 NLRB 1065, 1071-72 (1975), enfd. 545 F.2d 1138, 1143(8th Cir. 1976), Pittsburgh-Des Moines Corp., 663 F.2d 956, 959-960 (9thCir. 1981), in which retraction of proposals was found lawful in the ab-sence of other evidence of bargaining in bad faith.474 BARRY-WEHMILLER CO.Respondent "insist[ed] that the Union 'take orleave' the 5 May proposals."In addition, the majority fails to accord anyweight to the fact that the Respondent withdrewits offer from the bargaining table for 10 days. Themajority unpersuasively asserts that this tactic wasnot "unreasonable" since the Respondent's princi-pal negotiator was leaving town for a week. Surelythe Respondent could have simply scheduled thenext negotiating session for after the negotiator'sreturn if it had genuinely feared the continuation ofnegotiations in his absence. The judge reasonablyrejected this proffered explanation as "incredible,"especially in light of evidence that the Respondentdid not reinstate its offer-in modified form-untilafter the Union had filed charges with the Board.The majority also erroneously finds significancein an "ongoing bargaining relationship" betweenthe parties. The only "bargaining relationship" be-tween the parties is the tenuous one at issue here.3The majority of the reliance on Chevron ChemicalCo., 261 NLRB 44, 46-47 (1982), is misplacedsince, in Chevron, the employer and the union hadan ongoing, evidently harmonious bargaining rela-tionship with respect to another unit of the em-ployer's employees that provided a broader per-spective within which to assess their respectivebargaining positions.4Finally, the majority's at-tempt to shift the onus for the Respondent's tacticsto the Union is unpersuasive. It fails to point to anyalleged misconduct by the Union that makes it im-possible to test the Respondent's good faith or thatcould be viewed as excusing the Respondent's take-it-or-leave-it attitude, its refusal on and after 5 Mayto do more than "explain" its proposals, and itswithdrawal of its 5 May proposals.5Contrary tothe majority's implication, the Union was under noconstraint to make a wage proposal in early Aprilsince the parties had agreed to postpone discussionof economic items until after agreement on thenoneconomic items. When the Union made a writ-ten counteroffer on 28 May-only the second bar-gaining session after the strike began-the Re-spondent said that it was not interested in discuss-ing changes from the 5 May proposal. On 15 June3 At the time of the hearing, this "relationship" consisted of some dis-cussions between a union pension plan trustee and the Respondent con-cerning the pension plan.4 That two other unions represented certain of the Respondent's em-ployees is hardly germane to the relationship between the Respondentand the Union.' Indeed, the majority concedes that the Respondent insisted that theUnion "take or leave" the 5 May proposals and later withdrew those pro-posals, yet it nevertheless terms these tactics "rational positions" in viewof "the Union's insistence on discussing the old 3 April proposals." Infact, the credited testimony shows that virtually all the Union's counter-proposals were directed to terms contained in the Respondent's 5 Mayoffer, in large part to terms which had remained unchanged from the 3April offer, but also to terms which were new on 5 May.the Respondent refused even to meet with theUnion, and then it withdrew all offers from thetable. Thus, whether or not the Union was overlyoptimistic in its belief that the parties could ironout their differences, as the majority suggests, theRespondent's conduct made any agreement impos-sible. Holmes Detective Bureau, 256 NLRB 824,824-825 (1981).In sum, for the above reasons and those statedby the judge, I would find that the Respondentviolated Section 8(a)(5) and (1) of the Act by refus-ing to bargain in good faith with the Union.66 I would also find, in agreement with the judge, that the Respondent'sbad-faith bargaining converted the strike from an economic to an unfairlabor practice strike. Contrary to the majority's position, the Union's ini-tial objections to certain proposals in the Respondent's April offer and itsreasons for commencing the economic strike are irrelevant. Since the Re-spondent unlawfully prevented any meaningful negotiations concerningthe terms of the April offer after 5 May, when it withdrew that offer andsubstituted a more regressive proposal in bad faith, the Respondent seri-ously impeded the success of the negotiations and thus prolonged thestrike. Randle-Eastern Ambulance Service, 230 NLRB 542 (1977), enf.denied on other grounds 584 F.2d 720 (5th Cir. 1978); Safeway TrailsInc., 233 NLRB 1078, 1082 (1977).DECISIONSTATEMENT OF THE CASEIRWIN KAPLAN, Administrative Law Judge. This casewas tried in St. Louis, Missouri, on October 28 and 29,1981. The underlying charges were filed on June 22,1981, by Local 23, International Federation of Profes-sional and Technical Engineers, AFL-CIO (Local 23 orUnion), alleging that Barry-Wehmiller Company (Re-spondent or the Company) engaged in certain acts andconduct violative of Section 8(a)(5), (3), and (1) of theNational Labor Relations Act (the Act). The aforenotedcharges gave rise to a complaint and notice of hearing,which issued on August 5, 1981.More particularly, it is alleged that about May 5, 1981,Respondent rescinded an earlier contract proposal andsubmitted a new package which by its terms affordedless favorable terms and conditions than those specifiedin the said earlier proposal under circumstances and forreasons violative of Section 8(aXS) of the Act. It is alsoalleged that about June 16, 1981, Respondent, "withoutjust cause," withdrew all outstanding proposals therebyadditionally violating Section 8(a)(5) of the Act. Further,it is alleged that about June 26, 1981, Respondent, "with-out just cause, submitted a revised formulation" of itsMay 5, 1981 contract proposal which afforded less favor-able terms and conditions than prior proposals under cir-cumstances and for reasons violative of Section 8(aX5) ofthe Act.With regard to the 8(aX3) allegations, it is assertedthat since about May 5, 1981, Respondent, by the afore-noted acts and conduct, unlawfully prolonged a strikewhich commenced on April 6, 1981, and that Respond-ent in violation of Section 8(a)(3) of the Act refused to475 DECISIONS OF NATIONAL LABOR RELATIONS BOARDreinstate certain striking employees who had uncondi-tionally offered to return to their former positions.It is also alleged that Respondent independently violat-ed Section 8(a)(1) of the Act by informing certain unitemployees that it would delay contract negotiations withthe Union.Respondent filed an answer conceding inter alia juris-dictional facts, but denying all allegations that it commit-ted any unfair labor practices. According to Respondent,the changes in the disputed May 5, 1981 contract offerfrom its earlier proposal were predicated on legitimatebusiness considerations and not to punish employees forstriking, as contended by the General Counsel.On the entire record, including my observation of thedemeanor of the witnesses, and after careful consider-ation of the posttrial briefs,' I find as follows.FINDINGS OF FACT1. JURISDICTIONRespondent Barry-Wehmiller Company is a Missouricorporation engaged in the business of manufacturingbottle washers and pasteurizers for breweries. In connec-tion therewith, Respondent operates two facilities in St.Louis, Missouri, and during the 12-month period endingJuly 31, 1981, and at all other times material herein, Re-spondent derived revenue in excess of $50,000 directlyfrom points outside the State of Missouri. It is alleged,Respondent admits, and I find that said Respondent is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDIt is alleged, Respondent admits, and I find Local 23,International Federation of Professional and TechnicalEngineers, AFL-CIO, is, and has been at all times mate-rial herein, a labor organization within the meaning ofSection 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Background and Sequence of EventsIn 1945, pursuant to an Agreement for Consent Elec-tion in Case 14-RC-1312, Local 23 and the InternationalAssociation of Machinists, IAM District No. 9, AFL(herein the Machinists), were jointly certified in an allemployee unit of the Company, including working fore-men and engineering department employees, but exclud-ing categories of employees not relevant herein. (R. Exh.I.) Subsequently, the parties agreed to sever the draftingI The General Counsel's unopposed motion to correct the transcriptdated December 30, 1981, is granted and received in evidence as G.C.Exh. 8. Further, the General Counsel's motion to strike Respondent'sreply brief is also granted. While it is noted that the reply brief was sub-mitted in the form of a letter dated January 19, 1982, it is immediatelyapparent that the communication is actually a reply brief. As stated in thefirst paragraph of the letter: "This letter clarifies certain misstatements ormischaracterizations of the record which appear in General Counsel'sBrief." In the absence of leave to file a reply brief and as the Board'sRules and Regulations do not otherwise contain provision for the filingof reply briefs, the letter shall not be deemed as part of the record andhas been marked. "Resp. Exh. 12, rejected." See Lehigh Lumber Co., 230NLRB 1122, 1128 fn. 35 (1977).and engineering employees from the overall unit. Local23 was designated as the exclusive collective-bargainingrepresentative for the severed drafting and engineeringunit and the Machinists as the exclusive bargaining agentfor the larger group of other production and mainte-nance employees. (R. Exh. 2, p. 2.) The most recentcollective-bargaining agreement covering the draftingand engineering unit was effective by its terms for theperiod February 1, 1978, until March 1, 1981. On No-vember 12, 1980, representatives of Respondent andLocal 23 met for the purpose of negotiating a new col-lective-bargaining agreement. Respondent's negotiatingteam included Charles Borchelt, vice president of humanresources and its chief negotiator, and Attorney RalphEdwards. Local 23's chief negotiator was Ronald Brock-meyer and other members of its negotiating team includ-ed employees Andy Cherven, Ralph Donley, and DougKleinberg. While Brockmeyer had been deeply involvedin negotiating the most recently expired contract, thiswas the first time Borchelt and Edwards were involvedin contract negotiations with Local 23. The Company'srepresentatives made it known early in the negotiationsthat they were unhappy with the language contained inthe then still outstanding contract and proposed substan-tial revisions which it asserted were essentially procedur-al in nature. Brockmeyer, however, contended that someof these changes were substantive. The parties, using thethen still outstanding contract as a frame of reference,negotiated the noneconomic items first. The agreementsreached on any of the provisions were tentative untiltotal agreement on a package was reached. Each articleof the new contract was contained on a separate pageand as the parties reached tentative agreement thereon,the parties signified their approval by initialing anddating the document. Borchelt offered retroactive pay ifan agreement could be achieved prior to the March I ex-piration date of the then outstanding contract. At somepoint, the parties verbally agreed to extend the contractto April 6. Borchelt continued to be the Company's chiefspokesperson over the next three bargaining sessionswhich were held on November 26 and December 5 and17. Thereafter Edwards assumed the role as chief negoti-ator because Borchelt became actively involved in con-tract negotiations with the Machinists and did not rejoinnegotiations with Local 23 until about March 11.On January 7, 1981,3 the parties reached agreement ona number of noneconomic articles.'The parties conducted bargaining sessions on April 1,2, and 3 with the Company submitting a final packagewhich included the money items in late afternoon ofI In April 1981, there were approximately 26 employees in the draftingand engineering unit represented by Local 23, and approximately 350production and maintenance employees represented the Machinists. Re-spondent also employs approximately 35 employees who are representedby the Boilermakers. While it is noted that there is no evidence of anyunfair labor practices involving the Boilermakers, the collective-bargain-ing history with that union is not otherwise germane to the issue in-volved herein.5 All dates hereinafter refer to 1981 unless otherwise indicated.4 This included articles on the preamble, union security, checkoff,hours of work, overtime, and duration. (See O.C. Exh. 3, which docu-ment also lists other provisions tentatively agreed to over a period cover-ing the next several bargaining sessions through March 31.)476 BARRY-WEHMILLER CO.April 3. The Company was aware that the Union hadpreviously scheduled a membership meeting at 5 p.m.that day and prepared the final package for the member-ships' consideration at that time.5Approximately 15 min-utes later Brockmeyer phoned Borchelt and told himthat the union committee had unanimously rejected theCompany's proposal. Brockmeyer told Borchelt that thepackage was essentially the same as had been offered theprevious day and that the parties needed to discuss theproposal further but was told in turn that Respondentwas not interested in negotiating further changes. Laterthat evening the membership voted to reject the contractand to strike. Brockmeyer contacted Edwards at ap-proximately 8:30 p.m. that day and told him that thecontract package had been rejected and that the mem-bership voted to strike and asked for another negotiatingsession either that evening or over the weekend. A meet-ing could not be arranged as Respondent was unwillingto meet at that time.A strike commenced at 7 a.m. on April 6. The legendon the picket signs read "On Strike, Barry-WehmillerCompany Local 23," or words to that effect. The Com-pany did not hire any replacements but elected to trans-fer salaried employees employed elsewhere at the Com-pany and utilize supervisory personnel to handle theworkload. There were also two probationary employeesin the engineering department who continued to workduring the strike.6The next meeting was on April 13 when the partiesmet separately with the Federal Mediator. There was nofurther movement nor negotiations at this time and theCompany advised the mediator that it was no longer of-fering retroactive pay which it was willing to provide inthe absence of a work stoppage. The next meeting wason May 5 which was the first session in which the par-ties met face-to-face since the Company's offer of April3. At this session, Edwards presented Brockmeyer with anew proposal which admittedly was more advantageousto the Company and less advantageous to the Union thanthe April 3 proposal. Thus, under article 7 of the May 5proposal, unit employees were required to sign newcheckoff authorizations, a condition not required by Re-spondent's contract package offer of April 3. Further,under article 8.03 of the May 5 proposal dealing withunion respresentation, the Company added a provisionstating that employees on the bargaining committeewould no longer be paid for time spent in negotiatingsessions, a departure from practice under previous con-tract and the April 3 proposal.7s The General Counsel asserted that Respondent's written offer ofApril 3 was "obviously less advantageous" to the Union than the con-tract which was about to expire. It is noted, however, that the complaintdoes not allege that Respondent bargained in bad faith in violation ofSec. 8(aXS) at any time prior to May 5.8 The Company operates two facilities in St. Louis, one located atWest Florissant Street, and the other approximately 5 miles away at HallStreet. While the employees comprising the engineering unit are em-ployed at the West Florissant Plant, the larger Machinists unit of approxi-mately 350 employees are employed at both locations. The Machinistshonored the picket lines at both plants until April 20 at which time theyreturned to work7 Other changes from the April 3 proposal involved the managementrights provision (art. 9 02), grievance procedure and arbitration (arts.12.03 and 12.07), seniority (art. 14.02), changes in force (arts. 15.01 andIn its May 5 proposal, the Company also limited thetime period in which employees may file grievances overlayoffs or discharges to 5 days (G.C. Exh. 2(c), art.12.03), whereas there was a 15-day limit under the April3 proposal (G.C. Exh. 2(b), art. 12.03), and no time limitunder the expired contract (G.C. Exh. 2(a), art. XIII).Another change in the grievance procedure and arbitra-tion (G.C. Exh. 3(c), art. 12.07) provided that all ex-penses of the arbitration were to be borne by the parties,whereas, under the April 3 offer the losing party wascharged with such expenses (G.C. Exh. 3(b), art. 12.07).Still further changes in the May 5 proposal involvedseniority, working hours, and overtime. Thus the May 5proposal, inter alia, reduced the time period in whichnonworking employees lose their seniority (G.C. Exh.3(c), art. 14.02), whereas seniority was the only consider-ation under the recently expired contract and the April 3proposal (G.C. Exh. 2(a), art. IV and G.C. Exh. 2(b), art.15.04). With regard to the change in hours, the regularschedule was from 7:45 to 11:45 a.m. and from 12:15 to4:15 p.m. Monday through Friday and any change there-on had to be mutually agreed on by the Company andthe Union. This was changed by the May 5 proposal inarticle 17.02 as follows:17.02 Schedules of Hours: Starting time for the (1st)shift shall be between the hours of 6 A.M. and 9A.M. Starting time for the (2nd) shift shall be be-tween the hours of 2 P.M. and 5 P.M. Any changein the regular schedule of hours shall be posted bythe Company (1) week in advance of such change.[G.C. Exh. 3(c).]As noted above, the May 5 proposal also proposedchanges in the overtime provisions. For example, underthe old contract and in the April 3 proposal payment forwork performed on Saturdays was on the basis of thetime and a half for the first 4 hours and double timethereafter; whereas, double time was eliminated entirelyunder the May 5 proposal (cf. G.C. Exh. 2(a), (b), and(c); art. V; and art. 17.00, respectively).Some of the changes in the May 5 proposal involvedsubjects in which the parties had reached tentative agree-ment back in January and had been incorporated by Re-spondent in its April 3 offer, i.e., checkoff, hours ofwork, representation, and duration of agreement. (G.C.Exh. 3.) According to Respondent, the April 3 proposalwas more generous than its subsequent offer and it hadreached agreement with the Union on certain provisionswhich it would have otherwise objected because it hadhoped to avoid a strike.8Since a strike ensued nonethe-less, which the Company successfully weathered and asthe relative bargaining strength of the parties assertedlychanged with the passing of time, Respondent contended15.03), hours of work (art. 17.02), overtime (art. IS), vacation (art. 22.02and 22.06), medical insurance (art. 24.00), retirement plan (art. 25), andthe proposed duration of their agreement (art. 27). See G.C. Exhs. 2(a),2(b), 2(c), a comparison of the expired contract, the April 3 proposal, andthe offer of May 5. Some of these changes are more fully described in thebody of this section.8 There is no evidence tending to show that the Union contemplated astrike prior to the submission of this formal proposal.477 DECISIONS OF NATIONAL LABOR RELATIONS BOARDit was therefore free to offer a new package much moreto its liking. Further, Respondent contended that thechanges in the May 5 proposal were predicated on legiti-mate business reasons and not, as the General Counselcontends, to punish the employees for going out onstrike. For example, according to Borchelt reliance onstrict seniority vis-a-vis layoffs, recall, and overtime asper the old contract and the April 3 proposal presentedan anomolous situation. He testified as follows:As it regards this particular provision, this Compa-ny is involved in doing work on more than oneproduct line. And if a man is skilled in drafting, inthe pasteurizer area, he may not be skilled in draft-ing in the washer area. If you're forced to try andallocate overtime on seniority basis and all of theovertime is in the washer area, you can not put un-skilled men in that area solely for the purpose of eq-uitable distribution of the overtime. And this hasbeen a problem in the past.Borchelt provided essentially the same explanation forthe Company's new ability to do the work test as statedin the May 5 proposal regarding layoffs and recall of em-ployees.9While Brockmeyer conceded that Edwards ex-plained the various changes in the May 5 proposal, he as-serted that the former refused to discuss or negotiate anyof these items.Brockmeyer met with Edwards again on May 28. Ac-cording to Brockmeyer, he went over the May 5 propos-al with Edwards and noted a number of areas where hethought the parties could reach a mutual understandingand that Edwards then left to confer with Borchelt. Astestified by Brockmeyer, when Edwards got back to himhe told Brockmeyer to take it or leave it because theCompany was not interested in negotiating changes fromthe May 5 proposal. While Edwards acknowledged thatBrockmeyer told him that he did not think the partieswere very far apart, Edwards asserted that Brockmeyerwas addressing himself to the April 3 proposal whichwas no longer on the table and not the May 5 proposalwhich was the only offer then outstanding. With regardto some of the counterproposals made by Brockmeyer,Edwards told him that he would discuss the matter withthe Company and get back to him as to whether theyhad a contract. According to Edwards, within a fewdays he contacted Brockmeyer and told the latter thatthe Company was not interested in making any changes9 I found Borchelt's testimony somewhat inconsistent and largely con-clusionary. While Borchelt testified generally to unspecified problems inthe past relative to overtime, layoffs, and recall, he also acknowledgedthat he did not follow strict seniority in assigning work and madechanges without consulting the Union. In this regard, it is noted that Bor-chelt also testified that he did not know of any grievances as a result ofsuch assignments and acknowledged at least that it had not been a "majorproblem." In these circumstances, I view Borchelt's reference to "prob-lems" as an unsupported conclusion. Moreover, Borchelt's assertion thatthe-ability-to-do-the-work language was not included in the April 3 pro-posal because it was "overlooked" does not have the ring of truth and isrejected. In view of the foregoing and as I was otherwise unimpressedwith Borchelt's demeanor, I find him to be an unreliable witness. Some ofthe other reasons advanced by Respondent for the changes in the May 5proposal will be discussed more fully in the section below entitled "Dis-cussion and Conclusions."and that the April 3 proposal was not a basis for makingan agreement. Brockmeyer testified that he called Ed-wards on several occasions after May 28, but did not getto talk to him until June 15. Brockmeyer also testifiedthat he told Edwards on June 15 that if they met thatafternoon the parties could probably reach an agreementas in his opinion there were only one or two areas of dis-agreement and that Edwards promised to get back tohim right away.Edwards' version of the June 15 conversation was sub-stantially different. According to Edwards, he toldBrockmeyer, inter alia, that since they had not met forapproximately 2 weeks he thought it would be appropri-ate to send him a letter outlining the Company's bargain-ing position at that time. Edwards acknowledged thatBrockmeyer asked for a bargaining session that day, butaccording to Edwards the latter told him that he wasunable to meet with him and further that he would beunavailable for the rest of the week because he was leav-ing town. By letter dated June 16, Edwards wroteBrockmeyer withdrawing all of the Company's outstand-ing proposals, including both the April 3 proposal andthe offer of May 5. Thus, in pertinent part, Edwardswrote as follows:In view of the foregoing, it is our position that allproposals have been withdrawn and there are noproposals outstanding. If that has not been clearthen this letter will formally evidence the compa-ny's withdrawal of its proposal made May 5, 1981.[R. Exh. 6.]About June 17, Borchelt phoned Brockmeyer and readto him the contents of a letter which he was going tosend the striking employees advising them that the Com-pany had begun the process of hiring permanent replace-ments. The June 17 letter reads in relevant part, as fol-lows:It is the purpose of this letter to advise you that wehave begun the process of hiring permanent re-placements. A limited number of jobs are presentlyavailable for qualified individuals who are interestedin being considered and who are available to reportfor work. Consideration will be given on a "first-come-first-served" basis dependent upon qualifica-tions to perform the available work. [R. Exh. 7.]Borchelt testified that he spoke to nine replacementson June 18 and they all accepted permanent positions. Asnoted previously, two of these individuals were proba-tionary employees and the other seven had been trans-ferred temporarily from other departments.'0On June18, the Union prepared a letter which was hand deliv-ered to the Company advising Borchelt that the unionmembership voted to accept the April 3 offer and statingthe Union's belief that the Company has failed to bargaincollectively in good faith. Further the letter notified the'O None of the transferred employees were named or their status oth-erwise documented. Borchelt testified that at the time of the trial ap-proximately five of the nine replacements were still doing bargainingwork.478 BARRY-WEHMILLER CO.Company that striking employees are immediately avail-able to report for work. (R. Exh. 8(a).) Edwards re-turned to his office on June 22 and learned that theUnion had filed unfair labor practice charges. He calledBrockmeyer and the parties scheduled a negotiating ses-sion on June 26.11Edwards appeared at the June 26 meeting armed withthe May 5 proposal and several modifications including aless attractive union-security clause for the Union's con-sideration. According to Edwards, he drafted a newunion-security clause because he wanted to protect thoseemployees who returned to work, the probationary em-ployees and the seven permanent replacements from re-taliation. Thus, anyone who was on the payroll as ofApril 3 and in the bargaining unit, or anyone who ac-cepted the Company's offer to be a permanent replace-ment for a striker had no obligation to join or remainmembers of the Union during the term of the agreement(R. Exh. 9). Brockmeyer told Edwards that he wouldreview the proposal with the membership but opinedthat if accepted "the company would have the transfer-ees vote and ...immediately decertify the unit [sic] sothat there was no way we could accept that." Later thatday the union membership voted to reject the proposal.The parties have not met since for the purpose of negoti-ating a new contract.B. Discussion and Conclusions1. The 8(a)(5) allegationsIn essence it is alleged that Respondent violated Sec-tion 8(a)(5) by failing to negotiate in good faith a collec-tive-bargaining agreement with the Union but rather en-gaged in a pattern of bad-faith conduct including thewithdrawal of its previous proposals and substitutingnew ones even less favorable to the Union. According tothe General Counsel, "Respondent has not demonstratedany legally acceptable justification for this conduct."Further, the General Counsel asserted that the Respond-ent's conduct reflected an intent to reach agreement on acontract only on its own terms which in effect represent-ed nothing more than take-it-or-leave-it bargaining. Stillfurther, the General Counsel asserted that Respondent'sregressive proposals were made to punish the Union forthe strike.Respondent on the other hand asserted that it had rea-sonable and legally sufficient reasons for withdrawingand modifying its proposals, including a shift in the rela-tive bargaining strength of the parties, as the Company'sability to weather the strike improved. Further, Re-spondent denied that it bargained in bad faith or that thechanged proposals reflected any desire to punish theUnion for the strike. Moreover, Respondent contendsI According to the General Counsel, during the week of June 26,Borchelt had conveyed to several of the striking employees that theCompany had no intention of reaching an agreement with the Union fora long time thereby violating Sec. 8(a)(l1) of the Act. While Borchelt con-ceded that the subject of the June 26 negotiating session had come up inconversations with several of the employees, he denied telling them thatthe Company intended to delay negotiations. This allegation will be treat-ed more fully infra.that it was the Union's conduct, not its own, that pre-vented the parties from reaching agreement.The Company's duty to bargain as defined by Section8(d) of the Act in relevant part is as follows:[T]o bargain collectively is the performance of themutual obligation of the employer and the repre-sentative of the employees to meet at reasonabletimes and confer in good faith with respect towages, hours, and other terms and conditions of em-ployment, or the negotiation of an agreement or anyquestion arising thereunder, and the execution of awritten contract incorporating any agreementreached if requested by either party, but such obli-gation does not compel either party to agree to aproposal or require the making of a conces-sion. ...In short, the Act does not compel the parties to makeconcessions or to agree to any proposal but does man-date that they bargain in "good faith" for the ultimatepurpose of reaching a collective-bargaining agreement.See NLRB v. Insurance Agents, 361 U.S. 477, 485 (1960);NLRB v. American National Insurance Co., 343 U.S. 395(1952). On the other hand, it is well settled that a take-it-or-leave-it posture constitutes evidence of bad faith. SeeGeneral Athletic Products, 227 NLRB 1565, 1574 (1977);Federal-Mogul Corp., 212 NLRB 950 (1974), enfd. 524F.2d 37 (6th Cir. 1975); NLRB v. Insurance Agents, supra.Further, the withdrawal, without good cause, of previ-ously agreed-to proposals as is alleged to have occurredin the instant case can be strong evidence of bad faith.NLRB v. Randle-Eastern Ambulance Service, 584 F.2d720, 725 (5th Cir. 1978); NLRB v. American Seating Co.,424 F.2d 106, 108 (5th Cir. 1970). A determination ofwhether there was "hard bargaining" but in "good faith"on one hand or "bad faith" or "surface bargaining" onthe other, is made on a case-by-case basis from an exami-nation of the totality of the circumstances. See ChevronChemical Co., 261 NLRB 4 (1982); Seattle-First NationalBank v. NLRB, 638 F.2d 1221, 1225-27 (9th Cir. 1981);NLRB v. Pacific Grinding Wheel Co., 572 F.2d 1343, 1348(9th Cir. 1978). It is often a thin line separating the per-missible from the impermissible and generally provablethrough inferences drawn from circumstantial evidence.Hudson Chemical Co., 258 NLRB 152, 154 (1981); Seat-tle-First National Bank v. NLRB, supra at 1227 fn. 9;Chevron Chemical Co., supra.Applying all of the foregoing principles to the instantcase and after careful consideration of the "totality of thecircumstances," I am persuaded that since about May 5Respondent went beyond mere permissible hard line bar-gaining and instead adopted a take-it-or-leave-it ap-proach. In reaching this conclusion I rely, inter alia, onBrockmeyer's credited testimony ascribing to Edwards arefusal to discuss or conduct meaningful negotiations, butonly a willingness to explain the meaning of the newprovisions. i212 While Brockmeyer and Edwards were both at times conclusionaryand somewhat unresponsive, I find on balance that the former was moreContinued479 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the pivotal May 5 meeting which was conducted atthe office of the Federal Mediation and ConciliationService, the parties met face to face for the first timesince the Company submitted its package of April 3.'3On that occasion Edwards asked the Union to accept itsfinal package of April 3 without modification, and theUnion refused. Edwards abruptly withdrew the April 3proposal and handed Brockmeyer a new proposal whichadmittedly (Edwards' testimony) was more advantageousto the Company and conversely less attractive to theUnion than the proposal it had just withdrawn.At the trial, Edwards and Borchelt attempted to justi-fy the long list of regressive proposals as contained inthe May 5 package by stating variously, inter alia, thatthey represented the position the Company had held ear-lier (prior to the April 1-3 bargaining sessions), or insome cases the change involved something that had been"overlooked" in the offer of April 3, or simply that thechange was "right" or "appropriate." Thus, as stated byBorchelt, the Company eliminated double pay for over-time because, "we felt it was appropriate to broach thisparticular subject at this time." Edwards testified in asimilar fashion regarding the deletions and additionswhich culminated in the new arbitration provisions.14He asserted that the Company was in "good conditionbecause of the strike," and "we had a reasonable chanceof being able to obtain it under the circumstances thatexisted at that time." Regarding vacation benefits, Ed-wards testified that the Company reverted to computingvacation pay on a percentage of gross earnings, a posi-tion it held early in the negotiations and from which itforthright and plausible than the latter. I also found Edwards somewhatevasive, particularly when asked to describe the proposals or counterpro-posals made by Brockmeyer on May 28. Of greater significance in termsof assessing Edwards' overall credibility was his incredible explanationfor withdrawing all proposals in his June 16 letter to Brockmeyer, to wit,he did not want the parties to meet in his absence. The circumstancesinvolving the letter will be discussed more fully in perspective infra.Under all the circumstances, including close observation of the demeanorof the witnesses, I credit Brockmeyer over Edwards in all material re-spects where the testimony is in conflict.'s About 4 p.m. on Friday, April 3, the Company gave the Union itsthen "final package" which for the first time included money items. ToBrockmeyer (and the record supports), this package reduced some of thebenefits which employees enjoyed under the recently expired contract.For example, a time limit of 15 days was set for the filing of grievances,whereas, under the old contract there was not any time limit. (Cf. G.C.Exh. 2(a) art. XIII with O.C. Exh. 2(b), art. 12.03.) Another changewould permit salaried employees to do unit work. (O.C. Exh. 2(b), art.5.01.) A still further change would have permitted the Company to sub-contract or transfer unit work. (O.C. Exh. 2(b), art. 9.00.) Brockmeyeralso opposed the money items. Approximately I hour later, Brockmeyertold Borchelt that he did not believe that the membership would acceptthis package and asked for more time to negotiate. This Borchelt refusedto do, although he expressed a continued willingness to explain the pro-posal. Later that evening the membership rejected the offer and voted tostrike. Borchelt urged Edwards to negotiate over the weekend but thelatter refused and the strike commenced on Monday, April 6. The partiesmet separately with the Federal mediator on April 13. The only changeon the occasion is that Respondent was no longer willing to provide ret-roactive pay.1" The new provision reduced the time for filing grievances involvingdischarge and layoff from 15 days (April 3 proposal) to 5 days (no timelimit in the old contract) and the cost of arbitrating for the first time wasto be borne equally by the parties rather than losing party as was provid-ed under the old contract and April 3 proposal.departed in its April 3 proposal, "[b]ecause it wasright."15sIt is undisputed that Edwards went over the new pro-posal and explained the changes. However, Brockmeyercredibly testified that Edwards told him that he wouldnot discuss the proposal, only explain its meaning. Astestified by Brockmeyer:I told him (Edwards) that he was crazy because weweren't interested in accepting the April 3rd pro-posal, and the May 5th proposal was substantiallyless without any rationale.I find, where, as here, the Company abruptly with-draws a "final package" because it is rejected, and thenrefused to engage in further bargaining on that package,but instead immediately substitutes a series of regressiveproposals, that such conduct is not consistent with good-faith bargaining as required by Section 8(d) for purposesof reaching a common ground or ultimate agreement. In-sofar as Respondent's assertion that it was then able toweather the strike and had gained the upper hand, thiswould not explain why it offered the April 3 package onthat occasion.'8In these circumstances, noting particu-larly that the Company declined to further negotiate theApril 3 package, the offer was predictably unacceptableand I can only conclude that it was not made in goodfaith for purposes of reaching an agreement, except onits own terms, as subsequent events noted below tend toconfirm.Edwards and Brockmeyer met again at the mediator'soffice on May 28. On that occasion Brockmeyer made anumber of counterproposals." For example, he agreedto the 5-day limitation for filing grievances but only ifthe time began to run when knowledge of the Compa-ny's action was attained or in the alternative 15 daysI6 As noted previously, some of the changes in the May 5 offer wereon provisions which the parties had signed signifying their tentativeagreement back in January: checkoff, hours of work, representation, andduration of the agreement. Edwards appeared less than forthright and un-persuasive in explaining why the Company rescinded its agreement tothese provisions. For example, under the May 5 package, unlike the April3 proposal, employees were required to sign new checkoff authorizations.According to Edwards' uncorroborated and unsupported testimony, hehad doubt that the previous checkoff authorizations under the recentlyexpired contract were still valid and after consulting with his law partnerhe decided to require new authorizations. Edwards, an experienced laborlawyer, conceded that he had not bothered to research the subject. It ap-pears that Edwards' doubt was misplaced as the validity of the authoriza-tions does not turn on whether or not the contract terminated. See Frito-Lay, 247 NLRB 137 (1979). In any event it is noted that Edwards waswilling to rely on the old authorizations in the offer of April 3 which wasstill outstanding at the commencement of the May 5 session.I" It is of course now widely recognized that at times a party's with-drawal from portions of a proposal to which tentative agreement hadbeen reached as well as the introduction of regressive proposals may con-stitute permissible hard bargaining. Pittsburgh-Des Moines Corp. v. NLRB,663 F. 2d 956 (9th Cir. 1981); Pease Co. v. NLRB, 666 F.2d 1044 (6th Cir.1981). See also Hickinbotham Brom Ltd., 254 NLRB 961 (1981); ChevronChemical Co., supra. However, given the "totality of the circumstances,"I am persuaded that Respondent's overall conduct transcends mere hardbargaining.1 At times, Edwards asserted that Brockmeyer's counterproposalswere addressed to the April 3 offer and on other occasions to the May 5package. At one point, Edwards, when asked to clarify responded, "Itreally doesn't matter, they're the same."480 BARRY-WEHMILLER CO.from the occurrence. Brockmeyer also made some sub-stantive counterproposals relative to protecting unitwork. Thus he wanted the Company to modify its newmanagement right's provision to ensure that companyaction taken thereunder would not reduce the size of thebargaining unit. Further, he wanted a few words deletedfrom the provision on work assignments (art. 5.01) sothat salaried employees would not perform unit work.Among other counterproposals made by Brockmeyer (asconceded by Edwards), they involved seniority, wage re-views, and "a ten percent across the board increase forall employees for each year of the contract."Brockmeyer testified credibly that Edwards told himthat he did not have the authority to accept the Union'scounterproposals but would consult with Borchelt andget back to him. s Soon after, Edwards told Brockmeyerthat the Company was "not interested in discussing anychanges in their May 5 proposal. That was the proposal,take it or leave it."19As the Union refused to embracethe May 5 proposal on a take-it-or-leave-it basis, thisoffer was also subsequently withdrawn.Over a 2-week period following the May 28 session,Brockmeyer called Borchelt and Edwards on a numberof occasions but was unable to get through until June 15when he finally reached Edwards. On that occasion,Brockmeyer pressed Edwards for an immediate meetingtelling him "We could probably iron it out and get acontract signed that afternoon." Brockmeyer crediblytestified that Edwards told him that he would get backto him right away. Any reason for Brockmeyer's appar-ent optimism was short lived. The next day the Compa-ny made it patently clear that it was not then interestedin engaging in any serious negotiations for a contract. Itrejected both its initial April 3 offer and its later propos-al of May 5 as a basis for continued bargaining by with-drawing all proposals. Thus, by letter dated June 16, Ed-wards advised Brockmeyer in pertinent part as follows:[I]t is our position that all proposals have beenwithdrawn and there are no proposals outstanding.If that has not been clear then this letter will for-mally evidence the company's withdrawal of itsproposal made May 5, 1981. [R. Exh. 6.]While the record disclosed that the Union at that timewas on the verge of accepting the April 3 package, thatproposal had already been withdrawn on May 5 whenthe Union refused to accept it and Respondent then sub-stituted the more regressive package. As noted and dis-cussed above, Respondent contends it was justified in of-fering a new package albeit less favorable to the Union18 Edwards conceded that he merely wrote down the various counter-proposals and did not discuss any of them. He also conceded that he toldBrockmeyer that he "would discuss it with the Company, and that [he]would give him [Brockmeyer] a response as to whether that [sicl wouldget a contract."'9 While Edwards asserted that he told Brockmeyer that he would notenter into any contract on the basis of the April 3 proposal, he also con-ceded that none of Brockmeyer's proposals were agreeable to the Com-pany. Edwards testified that Brockmeyer's changes constituted "some-thing less than we proposed from the Company's point of view." Assuch, Edwards' testimony tends to corroborate the "take-it-or-leave-it"posture ascribed to him by Brockmeyer.because of its ability to weather the strike and concomi-tantly its improved bargaining position, as well as its as-sertion that all changes were grounded on legitimatebusiness considerations. If Respondent then displayed agenuine willingness to bargain over its new package, Iwould be inclined to conclude that Respondent's conductamounted to permissible hard bargaining. Such, howev-er, was not the case. As noted above, the May 5 packagewas offered on a take-it-or-leave-it basis. While Respond-ent offered various reasons for the multitude of changesto the April 3 package, the only explanation for with-drawing the May 5 proposal was Edwards' incrediblestatement that he was going to be out of town and, "Wewere at a stage in the negotiations where I felt that itwould be inappropriate for the company to meet withMr. Brockmeyer and my presence not be there." Ed-wards explained further that this out-of-town trip com-bined personal family business and a short vacationwhich had been planned for the last 6 to 8 weeks. Thisonly helps explain Edwards' unavailability to meet andnegotiate that week. In no sense can I perceive how Ed-wards' plans can amount to a justification for the Com-pany withdrawing all proposals and specifically its May5 offer. On the contrary, I find that Respondent by with-drawing all proposals without offering any legally suffi-cient justification further demonstrates Respondent'soverall intransigeance and tends to persuade me that itsintention was to frustrate the bargaining process.By letter dated June 17, a day after the Companywithdrew its May 5 proposal, Borchelt wrote to all strik-ing employees advising them that the Company hadbegun the process of hiring permanent replacements. (R.Exh. 7.)20 The next day the Union by letter dated June18 (R, Exh. 8(a)) accused the Company of not bargainingin good faith as well as discriminating against employeesbecause of their union activities, attaching thereto a copyof unfair labor practice charges alleging violations ofSection 8(a)(l), (3), and (5). (R. Exh. 8(b).)2' Borcheltwas also advised that the union members voted to acceptthe April 3 proposal and that the striking employeeswere immediately available to report for work. (Id.)When Edwards returned from his trip on Monday,June 22,22 he learned about the Union's unfair labor'o As I have found that Respondent since about May 5 has bargainedin bad faith in violation of Sec. 8(aXS) as alleged, I also find that Re-spondent by such conduct prolonged the strike and converted it from aneconomic to an unfair labor practice strike. Thus, all strikers who had notbeen permanently replaced prior thereto were entitled to reinstatementupon their offer to return to work. In these circumstances, I find that Re-spondent's letter dated June 17 constituted an unlawful threat to perma-nently replace unfair labor practice strikers in violation of Sec. 8(a)(I).See Laredo Coco Cola Bottling, 241 NLRB 167, 177 (1979); Sumter Ply-wood Corp., 227 NLRB 1818, 1822 (1977),21 The charge signed by Brockmeyer on June 17 was not formallydocketed until June 22. (G.C. Exh. I(a).)21 Borchelt spoke with Bobby Black, John Bradley, and RalphDonley, striking employees, during the week of June 22 about their inten-tions to return to work. The General Counsel contends that Borchelt im-plied to them that Respondent would not bargain in good faith to reachan agreement. The credited testimony disclosed that Borchelt acknowl-edged that Respondent was still obligated to bargain and that the negotia-tions may continue for some time. I do not credit Donley's testimony(denied by Borchelt) that Borchelt told him that negotiations would con-Continued481 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpractice allegations. He called Brockmeyer who in turnpressed Edwards for a bargaining session immediately,but the latter was unavailable until Friday, June 26. Onthat occasion Edwards met Brockmeyer at the media-tor's office. Edwards handed Brockmeyer the May 5proposal with three modifications and told him that ifthe Union accepted the package they had a contract.The modifications included a more limited union-securityprovision, an out-of-work procedure (for returning strik-ers), and a new contract termination date of June 30,1982. (R. Exhs. 9, 10, and 1.) Brockmeyer told Edwardsthat he would have to review the package with themembers but he did not expect them to approve it. Inparticular, Brockmeyer noted the union-security provi-sion which he perceived as a company vehicle to be usedto decertify the Union. The new union-security provisionwould not have obligated any of the employees whoworked during the strike or any of the transferees or per-manent replacements to become members of the Unionduring the term of the new agreement. (R. Exh. 9.)As with other explanations provided by Edwards, thereason advanced for proposing the new more limitedunion-security clause does not stand scrutiny and I find itimplausible. According to Edwards, he drafted the dis-puted union-security provision in order to protect thetwo probationary employees and the seven transferees(so-called permanent replacements) from "possible(union) retaliation." As noted previously, given Bor-chelt's testimony that the two probationary employeeshad informed him that the Union had given them permis-sion to work during the strike, I find it impossible to dis-cern the kind of union retaliation envisioned by Ed-wards. In any event I fail to see a connection betweenthe proposed change and affording protection for theprobationary employees and transferees who workedduring the strike. In short, I find Edward's stated con-cern was pretextual. As such, and on consideration of thetotal picture, I am convinced that it was not offered ingood faith but in furtherance of an overall pattern ofconduct calculated to frustrate any meaningful bargain-ing. In such circumstances it is not surprising that thememberhsip rejected this latest proposal as predicted byBrockmeyer.In sum, I find on the basis of the "totality of the cir-cumstances" that Respondent since about May 5 enteredinto a series of regressive proposals without any reasona-ble or genuine effort to reach common ground and thatRespondent refused to enter into a collective-bargainingagreement on anything less than its own terms.23Ac-tinue "until hell freezes over." In short, I am unpersuaded that Borcheltconveyed the impression that Respondent would not bargain in goodfaith in violation of Sec. 8(a)(I) as alleged. Accordingly, I shall dismissthis allegation.23 Counsel for Respondent in his brief correctly points out that theUnion's conduct must also be considered in assessing the total context ofthe negotiations. See Gerstenslager Co., 202 NLRB 218 (1973); HudsonChemical Co., supra, 258 NLRB at 156 fn. 12. In this connection it isnoted, inter alia, that early in the negotiations the parties had mutuallyagreed to negotiate the noneconomic items first and that the parties hadreached agreement on most of these items before the April 1-3 sessions.It was not until Friday, April 3, about 4 p.m., when Respondent first sub-mitted an entire package which also included money items for the firsttime. As testified by Borchelt, "I was not prepared to negotiate thematter from this point forward at this time." On the other hand, Brock-cordingly, I find that Respondent thereby violated Sec-tion 8(a)(5) as alleged.2. The 8(a)(3) allegations; Respondent's obligationto reinstate strikersHaving previously found that since about May 5, Re-spondent by its failure to bargain in good faith in viola-tion of Section 8(a)(5), had prolonged the strike (eco-nomic in its inception), I further find that Respondentthereby converted the strike into an unfair labor practicestrike and that the strikers thereupon acquired the full re-instatement rights of unfair labor practice strikers. SeeCarpenters Local 1780, 244 NLRB 277, 281 (1979). Assuch, Respondent was obligated to immediately reinstatethem to their former positions, or substantially equivalentpositions of employment upon their unconditional appli-cation to return to work, even if striker replacements hadto be terminated to make room for the returning strikers.NLRB v. McKay Radio d Telegraph Co., 304 U.S. 333(1938); Ricks Const. Co., 259 NLRB 295 (1981); Carpen-ters Local 1708, supra.In the circumstances of this case noting that the partiesstipulated that the striking employees named in the com-plaint had all unconditionally offered to return to workand that the record disclosed that some of them were notreinstated immediately, others reinstated in less than sub-stantially equivalent positions, and still others were notreinstated at all,24I find that Respondent by such actionviolated Section 8(a)(3) as alleged.Assuming arguendo, the striking employees retainedtheir status as economic strikers, they are still entitled toreinstatement on their unconditional application to returnto work unless the employer can show "legitimate andmeyer on behalf of the Union urged Respondent to negotiate over theweekend, before the strike was to commence. Further, the record dis-closed that the Union subsequently accepted the April 3 proposal in itsentirety and also made counterproposals to Respondent's May 5 proposalbut no corresponding movement was forthcoming from Respondent. Inthese circumstances, and on the basis of the entire record, I find contraryto Respondent, that the Union's conduct did not wrongfully or undulyprevent the parties from reaching a contract.24 The record disclosed that Respondent did not offer positions toFrancis J. Henigmann, Tom English, and Robert Klindworth. Further,Doug Kleinberg, Al Muelleck, and Robert Farmer were not reinstateduntil about August 12, September 21, and October 5, respectively. Stillfurther, both Robert Bergfeld and Andy Cherven, project leaders beforethe strike, did not return to work in that capacity but were demoted withsubstantial cuts in pay. Bergfeld and Cherven returned to work as drafts-men about June 24 and about October 5, respectively. Roger Rohr, a sec-tion leader before the strike, declined a demotion to draftsman with lesspay about August 10 and has not returned to work. As stipulated, thestriking employees made unconditional offers to return to work on thedate set forth opposite their names as follows:Robert Bergfeld 6/22/81Doug Kleinberg 6/29/81Al Muelleck 6/29/81Roger RohrAndy ChervenRobert FarmerFrancis J. HenigmannTom EnglishBrad Klindworth6/29/816/30/817/1/817/1/817/2/817/6/81482 BARRY-WEHMILLER CO.substantial business justifications" for not reinstatingthem immediately. NLRB v. Fleetwood Trailer Co., 389U.S. 375, 381 (1967); Sunstate Wholesalers, 255 NLRB311 (1981). Refusing to reinstate economic strikers at theconclusion of the strike on the basis that they had beenpermanently replaced has long been recognized as legiti-mate business justification. NLRB v. Mackay Radio &Telegraph Co., supra at 345-346; NLRB v. FleetwoodTrailer Co., supra. However, it is also well settled thatthe "burden" is on the employer to establish that theformer strikers have been replaced by permanent re-placements. NLRB v. Fleetwood Trailer Co., supra; Con-solidated Dress Carrier, 259 NLRB 627 (1981); Mars Sales& Equipment Co., 242 NLRB 1097 (1979), enfd. in rele-vant part 626 F.2d 567 (7th Cir. 1980). As observed byAdministrative Law Judge Sherman in Mars Sales, "be-cause this assertion is based on matters within Respond-ent's peculiar knowledge, the burden of establishing itstruth rests with the Respondent." (Citations omitted,supra at 1100-01.) In any event, even where the econom-ic strikers are permanently replaced, they continue tomaintain their status as employees if they had not ob-tained regular and substantially equivalent employmentelsewhere and are entitled to full reinstatement to fill po-sitions left by the departure of permanent replacements.The Laidlaw Corp., 171 NLRB 1366 (1968), enfd. 414F.2d 99 (7th Cir. 1969), cert. denied 397 U.S. 920 (1970).In the instant case Respondent contends that it wasjustified in refusing to reinstate the strikers because busi-ness conditions caused it to reduce the number of unitpositions from 26 to 1726 and it had hired nine perma-nent replacements. These replacements assertedly con-sisted of two probationary employees who were alreadyworking in the drafting department at the time the strikecommenced and seven employees who were transferredtemporarily from other departments to meet the exigen-cies brought about by the strike. Borchelt testified thaton June 16, Director of Engineering Staack voiced con-cern about the Company's ability to meet its long-termmanpower needs in the drafting department. Later thatday Borchelt discussed with Edwards the apprehensionsexpressed by Staack and it was decided to advise thestriking employees of the Company's need to fill theirpositions permanently. The next day, June 17, Borcheltwrote each of the striking employees advising them thatbecause of the strike and business conditions, the Compa-ny had begun the process of hiring permanent replace-ments. It was also pointed out in the letter that a limitednumber of jobs were then available and that consider-ation to returning strikers would be on a "first come,first served basis."26(R. Exh. 7.) Borchelt testified with-2a As no credible, documentary, or probative evidence was submittedto corroborate Respondent's witnesses' assertions that the reduction inunit jobs was caused by a decline in business or other legitimate businessconsiderations, I reject his contention. See Fabricut Inc., 238 NLRB 768(1978); Consolidated Dress Carriers, supra at p. 22.26 It is undisputed that before mailing the letter Borchelt called Brock-meyer and read to him its contents. Brockmeyer told Borchelt that hehad just received a letter from Edwards withdrawing all of the Compa-ny's proposals and that he was "very unhappy with this course of eventsthat the company had chosen to take."out contradiction that on June 18, the two probationaryemployees as well as the seven temporary transfereeswere offered and accepted permanent positions in thedrafting department.The circumstances elevating the replacements to per-manent status, are highly suspicious. Thus it is noted,inter alia, that the names of the transferees are omittedfrom the record; that none of them testified; that therecord is silent with regard to their previous classifica-tions and ability to perform the struck work; and the ap-parent great haste taken by Respondent in converting thereplacements to permanent status, only one day after itsJune 17 letter.27On the other hand, according to Borchelt's uncontro-verted testimony, all nine replacements were offered andaccepted permanent positions. Further, at the time of thetrial, five of the replacements were still doing unit work.With regard to the other four replacements, three ofthem subsequently quit the Company and the other onetransferred to another department and their vacanciesfilled by former striking employees.Under all the circumstances, noting particularly an ab-sence of evidence tending to contradict Borchelt's testi-mony that the replacements were offered and acceptedpermanent unit jobs, I find that the replacements werepermanent on June 18 as contended by Respondent.However, having previously rejected Respondent's con-tention that legitimate business reasons caused a reduc-tion in the number of available unit jobs, I further findthat Respondent has unlawfully withheld offers of em-ployment from certain of the strikers as well as havingmade untimely offers to some of the other strikers. (Seefn. 24 supra.) Additionally, for reasons noted below, Ifind that still other strikers were offered less than sub-stantially equivalent positions of employment.As noted previously, Bergfeld, and Cherven wereproject leaders, Rohr was a section leader prior to thestrike, and each was offered the lower position of drafts-man. Bergfeld and Cherven accepted the demotion andreturned to work with substantial loss in pay; whereas,Rohr refused to work under such circumstances.'aAccording to Director of Research and EngineeringGerald Staack, appraisals occur every 6 months. Staackasserted that Bergfeld was told by his supervisor that hewas not performing satisfactorily and if he did not meetthe standard for the position he would be demoted. Fur-ther, Staack asserted that Bergfeld's time for review hadcome shortly before the strike but because his supervisorwas on temporary reassignment the review was not com-pleted. Staack averred that Bergfeld would have been27 The offer of permanent positions occurred on the same day inwhich the Union had delivered to Respondent a letter accusing the Com-pany of bargaining in bad faith, along with a copy of unfair labor prac-tice charges. (R. Exhs. 8(a) and (b).) The letter also informed Borchelt"that these [striking) employees are immediately available to report forwork." (R. Exh. 8(a).) It is not contended, however, nor do I find thatthe letter by itself need in its entirety represent an unconditional applica-tion by the strikers to return to work.2a Bergfeld and Cherven as draftsmen earned approximately $1.75 to$1.90 an hour less than as project leaders. Rohr, as draftsman, wouldhave earned approximately $1.50 an hour less than he had as a sectionleader.483 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdemoted prior to the strike had the review been complet-ed. Staack also testified that Rohr's supervisor gave hima warning similar to that given to Bergfeld, but acknowl-edged that neither of them was advised prior to thestrike that they in fact would be demoted, although inRohr's case the appraisal was due shortly after the strikestarted. Further, Staack testified that he knew of noother leader in the drafting department who had everbeen demoted prior to the strike. Bergfeld had served asa project leader for 3 years and Rohr as a section leaderfor 4 or 5 years.In the absence of any probative, documentary, orother credible corroborative evidence, I find thatStaack's unsupported testimony is insufficient to establishthat Respondent was justified in not offering Bergfeldand Rohr their jobs back or substantially equivalent posi-tions. First, I found in critical areas that Staack waslargely conclusionary and somewhat uncertain and unre-sponsive. This was particularly true with regard toStaack's account of the circumstances under which Berg-feld and Rohr were allegedly told that "the Companyexpected or would require that their performance im-prove to the acceptable standards if they were to contin-ue in their position(s)." According to Staack, Bergfeld'sand Rohr's immediate supervisor memorialized the warn-ings but he, Staack, did not bring the memos with him tothe hearing.29Given the fact that Bergfeld's and Rohr'simmediate supervisor did not testify and as Staack admit-tedly did not give them warnings directly and as I didnot find Staack to be an impressive or reliable witness, Iam unpersuaded and reject Respondent's contention thatBergfeld30and Rohr were warned that they faced demo-tions as testified by Staack.With regard to Cherven's demotion, Respondent con-tends that economic conditions reduced the number ofunit positions and correspondingly leadership positionsand that he was offered the first available position, thatof draftsman, which he accepted on October 5. For rea-sons stated previously, I have rejected Respondent's un-substantiated contention that economic circumstancescaused it to reduce unit jobs. Accordingly, I find thatRespondent also wrongfully denied Cherven his formeror substantially equivalent position.In sum, I find for reasons noted above and under allthe circumstances that Respondent's conduct was "inher-ently destructive" of striking employees' rights, whetherthey be deemed unfair labor practice strikers or econom-ic strikers, and that Respondent thereby violated Section8(a)(3) of the Act as alleged. See NLRB v. Great DaneTrailers, 388 U.S. 26, 33-34 (1967).CONCLUSIONS OF LAW1. Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.29 The memos were not proffered nor was leave requested to furnishthem subsequently.3o The record is unclear whether anyone specifically replaced Bergfeldor Cherven as project leaders. Nor is it clear why Respondent bypassedBergfeld for the section leader position when that job became availableon August 12. Bergfeld had accepted the offer to return as a draftsmanon June 24.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The following unit is appropriate for purposes ofcollective bargaining:All project leader, section leader, and draftsmanemployees employed by Respondent at its 4660 W.Florissant, St. Louis, Missouri, place of business, ex-cluding office clerical employees, guards and super-visors as defined in the Act, and all other employ-ees.4. At all times material herein the Union has been theexclusive collective-bargaining representative of the em-ployees in the unit described in paragraph 3 of this sec-tion.5. Since about May 5, 1981, Respondent has refusedand continues to refuse to bargain collectively in goodfaith with the Union as the exclusive collective-bargain-ing representative of its employees in the unit describedin paragraph 3 of this section, thereby violating Section8(a)(5) and (1) of the Act.6. The strike which began on April 6, 1981, was pro-longed by the unfair labor practices of Respondent in itsoverall course of bargaining since about May 5, 1981,and the strikers thereupon became unfair labor practicestrikers.7. By delaying and/or denying reinstatement to certainof the strikers and denying reinstatement to other strikersto their former or substantially equivalent positions uponthe timely unconditional applications made by all theaforesaid strikers to return to work, Respondent hasthereby discriminated against the employees namedbelow in violation of Section 8(a)(3) and (1) of the Act:Doug KleinbergAl MuelleckRoger RohrAndy ChervenRobert BergfeldRobert FarmerFrancis J. HenigmannTom EnglishBrad Klindworth8. By threatening unfair labor practice strikers in itsletter dated June 17, 1981, that they faced being replacedby permanent replacements, Respondent violated Section8(a)(l) of the Act.9. The above-described unfair labor practices affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.10. The General Counsel has not proved that Re-spondent violated the Act other than those violations de-scribed above in this section.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be re-quired to cease and desist therefrom and take certain af-firmative action designed to effectuate the policies of theAct.It having been found that Respondent violated Section8(a)(5) and (1) of the Act by not bargaining in good faithwith the Union, I shall recommend that Respondent beordered to cease and desist therefrom and to meet, on re-484 BARRY-WEHMILLER CO.quest, with the Union and bargain collectively in goodfaith concerning rates of pay, wages, hours of employ-ment, and other terms and conditions of employment ofthe employees in the unit found appropriate herein and,if agreement is reached, embody it in a signed contract.It further having been found that Respondent violatedSection 8(aX3) and (1) of the Act by delaying and/or de-nying reinstatement to certain of the strikers and denyingreinstatement to other of the strikers to their former orsubstantially equivalent positions all of whom had madeunconditional offers to return to work, I shall recom-mend that Respondent be ordered to offer all the unrein-stated strikers and those strikers who were reinstated toless than their former or substantially equivalent posi-tions, immediate and full reinstatement to their former orsubstantially equivalent jobs, without prejudice to theirseniority or other rights which they formerly enjoyed,discharging if necessary any replacements.81Further, IS' As noted previously, Francis J. Henigmann, Tom English, and BradKlindworth made unconditional application to return to work and noneof them have been reinstated. Further, Respondent wrongfully and un-lawfully delayed reinstating Doug Kleinberg, Al Muelleck, and RobertFarmer. Still further, Respondent wrongfully and unlawfully delayed re-instating Andy Cherven and reinstated said Cherven and Robert Bergfeldto substantially lower positions to that which were held by them prior tothe strike. Similarly, Roger Rohr was offered but declined a substantiallylower position to that which he held prior .to the strike. For the relevantdates when the aforenamed strikers made unconditional application toreturn to work and when they were reinstated, see fn. 24 supra.shall recommend that Respondent be required to makeall strikers whole for any loss of earnings they may havesuffered as a result of Respondent having violated theAct against them.32Backpay shall be computed in ac-cordance with the formula set forth in F. W. WoolworthCo., 90 NLRB 289 (1950), and Florida Steel Corp., 231NLRB 651 (1977). See generally Isis Plumbing Co., 131NLRB 716 (1962). Payroll and other records in posses-sion of Respondent are to be made available to theBoard or its agents to assist the backpay computation.Still further, it having been found that Respondent in-dependently violated Section 8(aX1) of the Act bythreatening unfair labor practice strikers with permanentreplacements, I shall recommend that it cease and desisttherefrom.While the unfair labor practice findings herein are notinconsequential, it is noted, inter alia, that the recorddoes not reflect any previous history of similar findingsagainst Respondent. Under all the circumstances, I find itappropriate to recommend the narrow "in any like or re-lated manner," injunctive language. See Hickmott Foods,242 NLRB 1357 (1979).[Recommended Order omitted from publication.]3" The record disclosed that on July 22, 1981, Brad Klindworth wroteRespondent stating that he no longer desired to be considered for em-ployment.485